DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an allocation method without significantly more. The claim(s) recite(s) determining a relationship between wellbore gas production and formation pressure, calculating gas production, establishing a production equation, drawing a chart of gas production versus formation pressure and selecting a chart for production allocation. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea without significantly more than rearranging know information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited steps conceptually are performed in the human mind which is not integrated into a practical application, wherein given the broadest reasonable interpretation the recitation, “searching for a chart for production allocation” is merely a selection of a portion of the mentally created data set. The claims lack an inventive concept in implementing the abstract idea.
Claim 2 merely recites rearranging the above noted parameters into other categories.

Specification
The disclosure is objected to because of the following informalities:
Reference “Rs” has been use to designate both the formation water solubility coefficient and the original groundwater solubility coefficient in paragraphs 0012 and 0036.
In paragraphs 0039, 0040, 0041, 0042 text is missing or illegible.
The text of paragraph 0043 appears to be disconnected from the missing text of the previous and/or the remainder of the specification.
An amendment must not contain new matter. Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: Reference to the line numbers of the claims is commensurate with the filing of 26 April 2021.
The following recitations on page 1 lack antecedent basis: “the steps” in line 3, “the absorbed gas in line 5, “the surface free gas volume” in line 13, “the original volume coefficient” in lines 14 and 15, “the ground water compression coefficient” in line 15, “the compression coefficient” in line 16, “the original ground water solubility coefficient” in lines 16-17, “the original formation pressure” in lines 17 and 18, “the fracture water saturation” in line18, “the fracture rock compressibility coefficient” in lines 18 and 19, “the formation water volume coefficient” in line 19, “the shale density” in line 20, “the Langmuir’s volume” in line 20, “the Langmuir’s pressure” in lines 20 and 21,  “the critical desorption pressure” in line 21, “the natural gas volume coefficient” in line 23, “the formation water solubility coefficient” in lines 23 and 24, “the original ground water solubility coefficient” in lines 23 and 24, “the formation pressure” in line 24, “the cumulative gas production” in line 24, “the cumulative water production” in line 25, and “the original water saturation” in line 25.
The following recitations on page 2 lack antecedent basis: “the original water saturation” in line 1, “the fracture” in line 1, “the actual shale gas well related reservoir properties” in line 2, “the relationship function” in lines 2 and 3, “the current formation pressure” in line 5, “the open flow” in line 7, “the production allocating result”, in line 8, “the resulting chart” in line 11, and “the full life cycle” in line 17.
Reference “Rs” has been use to designate both the formation water solubility coefficient and the original groundwater solubility coefficient in lines 22-24.
  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 August 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676